Judgment unanimously reversed on the law, defendant’s motion to suppress granted in accordance with memorandum and new trial granted. Memorandum: The evidence adduced at the suppression hearing was not sufficient to establish probable cause for defendant’s detention and arrest. The People wholly failed to prove the content of the radio broadcast on the basis of which the arrest was made; thus defendant’s motion to suppress the showup identifications and his statement obtained after that arrest should have been granted (see, People v Dodt, 61 NY2d 408; People v Jones, 124 AD2d 1024, lv denied 69 NY2d 747). There was, *995however, sufficient proof presented at the hearing to establish an independent basis for the in-court identification of defendant and such identification will be permitted upon retrial. (Appeal from judgment of Niagara County Court, Hannigan, J. — criminal possession of forged instrument, second degree, and other charges.) Present — Dillon, P. J., Callahan, Doerr, Pine and Lawton, JJ.